DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US PG Pub. 20190068936) in view of Li et al. (US PG Pub. CN107728412).
Regarding claims 1 and 5, Takagi discloses a wavelength conversion element (wavelength conversion element 27 of fig. 3), comprising a substrate (substrate 35 of fig. 3), an adhesion layer (bonding layer 36 of fig. 3) and a wavelength conversion material (phosphor layer 34 of fig. 3), wherein: 
the substrate (35) has a bearing surface (surface on which the bonding layer is resting on in fig. 3), wherein the bearing surface has an adhesion zone (shown below in the examiners illustration of fig. 3), the adhesion zone has a central portion (first bonding material 36A of fig. 3) and two edge portions (second bonding material 36B of fig. 3) respectively located on two sides of the central portion (shown below in the examiners illustration of fig. 3); 
the adhesion layer is disposed on the adhesion zone (shown below in the examiners illustration of fig. 3), wherein the adhesion layer comprises a first adhesive (para. 0072; silicone is used as the material of the second bonding material 36B) and a second adhesive (para. 0072; epoxy resin is used as the material of the first bonding material 36A), the first adhesive is disposed at the two edge portions (illustrated in fig. 3), the second adhesive is disposed at the central portion (illustrated in fig. 3); and 
the wavelength conversion material (27) is fixed on the bearing surface by the first adhesive and the second adhesive (illustrated in fig. 3).

    PNG
    media_image1.png
    323
    471
    media_image1.png
    Greyscale

Takagi discloses silicone as the first adhesive, as in the instant application.  Takagi  teaches epoxy, not glass glue as the second adhesive in the central portion.  However, the prior art (Li, page 7, 4th paragraph in the attached translation) recognizes the use of other materials as the adhesive layer of a wavelength converting material such as an organic adhesive such as silicon gel, epoxy resin and so on, also can be an inorganic adhesive such as glass, ceramic and so on for having a higher in thermal conductivity; including glass adhesive. Therefore, a skilled artisan would have known the equivalence of epoxy and  glass adhesive in the central region, and would have found it obvious to substitute glass glue for the epoxy as the second adhesive in the central region because it was known to be one of a finite number of identified potential choices with a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).  Since the materials used in the inner and outer portions in the cited combination of references are the same as Applicant’s disclosure, the combination renders obvious that the viscosity of the first adhesive is larger than a viscosity of the second adhesive, and that the operating temperature of the first adhesive is lower than that of the second adhesive (given that the same materials are being used, the properties would be inherent).

Regarding claim 4, Takagi discloses wherein the wavelength conversion material (phosphor 34) is disposed in the first adhesive (36B) and the second adhesive (36A) (illustrated in fig. 3).

Regarding claim 6, Takagi discloses wherein a thickness of the first adhesive (36B) is greater than a thickness of the second adhesive (36A) (illustrated in fig. 4).

Regarding claim 7, Takagi as modified by Li teaches the wavelength conversion element according to claim 5, but does not specify that a thickness of the first adhesive is between 0.05mm and 0.2mm. However, Takagi discloses that the thickness of the adhesive is small ([0075 “the substrate 35 and the bonding layer 36 are small in thickness”). This indicates that the prior art recognized the result-effectiveness of the thickness of the adhesive. Therefore, absent Applicant discovering a criticality to the claimed range, it would have been a matter of obviousness to a skilled artisan before the effective filing of the application, to optimize the thickness.

Regarding claim 8, Takagi discloses wherein a thermal conductivity of the first adhesive is less than a thermal conductivity of the second adhesive (para. 0072; the thermal conductivity of the first bonding material 36A is higher than the thermal conductivity of the second bonding material 36B).

Regarding claim 11, Takagi discloses a projection apparatus (projector 1 of fig. 1), comprising an illumination system (an illumination device 2 of fig. 1), a light valve (a light modulation device 4R, a light modulation device 4G, a light modulation device 4B of fig. 1) and a projection lens (projection optical device 6 of fig. 1), the illumination system being adapted to provide an illumination beam (para. 0038; the illumination device 2 is provided with a light source device 2A according to an embodiment of the invention), the light valve being disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (para. 0033; The light modulation device 4R modulates the red light LR in accordance with image information to form red image light. The light modulation device 4G modulates the green light LG in accordance with the image information to form green image light. The light modulation device 4B modulates the blue light LB in accordance with the image information to form blue image light.), and the projection lens (6) being disposed on a transmission path of the image beam (para. 0037; projection optical device 6, it is possible to adopt a combination lens constituted by, for example, a lens barrel, and a plurality of lenses disposed in the lens barrel. The projection optical device 6 projects the image light combined by the combining optical device 5 toward the screen SCR in an enlarged manner.), wherein the illumination system comprises an excitation light source and a wavelength conversion element (para. 0041; The array light source 21 is provided with a plurality of semiconductor lasers 21a. The plurality of semiconductor lasers 21a is disposed in an array in a plane perpendicular to the optical axis ax1. The semiconductor lasers 21a each emit, for example, a blue light beam B (e.g., a laser beam with a peak wavelength of 460 nm). The array light source 21 emits a pencil BL formed of a plurality of light beams B), wherein: 
the excitation light source is adapted to provide an excitation beam (21); and 
the wavelength conversion element (wavelength conversion element 27 of fig. 2) is disposed on a transmission path of the excitation beam (illustrated in fig. 2),
a wavelength conversion element (wavelength conversion element 27 of fig. 3), comprising a substrate (substrate 35 of fig. 3), an adhesion layer (bonding layer 36 of fig. 3) and a wavelength conversion material (phosphor layer 34 of fig. 3), wherein: 
the substrate (35) has a bearing surface (surface on which the bonding layer is resting on in fig. 3), wherein the bearing surface has an adhesion zone (shown below in the examiners illustration of fig. 3), the adhesion zone has a central portion (first bonding material 36A of fig. 3) and two edge portions (second bonding material 36B of fig. 3) respectively located on two sides of the central portion (shown below in the examiners illustration of fig. 3); 
the adhesion layer is disposed on the adhesion zone (shown below in the examiners illustration of fig. 3), wherein the adhesion layer comprises a first adhesive (para. 0072; silicone is used as the material of the second bonding material 36B) and a second adhesive (para. 0072; epoxy resin is used as the material of the first bonding material 36A), the first adhesive is disposed at the two edge portions (illustrated in fig. 3), the second adhesive is disposed at the central portion (illustrated in fig. 3); and 
the wavelength conversion material (27) is fixed on the bearing surface by the first adhesive and the second adhesive (illustrated in fig. 3).
Takagi discloses silicone and epoxy resin.  Takagi fails to teach glass glue in the central portion.  However, Li recognizes the use of other materials as the adhesive layer of a wavelength converting material such as an organic adhesive such as silicon gel, epoxy resin and so on, also can be an inorganic adhesive such as glass, ceramic and so on for having a higher in thermal conductivity; including glass adhesive.  Therefore, a skilled artisan would have found it obvious to use a glass adhesive in the central region because it was known to be one of a finite number of identified potential choices with a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).  Since the materials used in the inner portion and the outer portion in the cited combination are the same as Applicant’s disclosure, the combination renders obvious that the viscosity of the first adhesive is larger than a viscosity of the second adhesive and given that the same materials being used the properties would be inherent.

Regarding claim 13, Takagi discloses wherein an energy density of the excitation beam irradiated on the first adhesive is less than an energy density of the excitation beam irradiated on the second adhesive (para. 0080; When irradiated with the excitation light, the temperature becomes the highest in the excitation light irradiation area RA of the plane of incidence 34A).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US PG Pub. 20190068936) and Li et al. (US PG Pub. CN107728412) as applied to claim 1 above, and further in view of Nojima (US PG Pub. 20190302591).
Regarding claim 10, Takagi as modified by Li discloses a phosphor element (34) comprising a substrate (35) and a bonding layer (36) comprising two different adhesives (the bonding layer 36 has a first bonding material 36A and a second bonding material 36B). 
Takagi as modified by Li fails to teach wherein the substrate is in a ring shape and has a center, the adhesion zone is around the center, and the two edge portions are respectively located at an outer side and an inner side of the central portion.
Nojima discloses wherein the substrate is in a ring shape (illustrated in figs. 2 and 3) and has a center (In FIG. 3, the circle labeled with the reference character T represents the area on which the excitation light E is incident), the adhesion zone (bonding section 37 of fig. 3) is around the center (“T”), and the two edge portions are respectively located at an outer side and an inner side of the central portion (illustrated in fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the phosphor element of Takagi and Li with the phosphor wheel of Nojima in order to prevent degradation of the phosphor because of the rotation of the wavelength conversion element over time (Nojima; para. 0065).

Allowable Subject Matter
Claims 2, 3, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 2 that was found to be allowable is wherein the two edge portions are respectively provided with a groove, and the first adhesive is disposed in the grooves of the two edge portions.

Claim 9 is allowable as being dependent on claim 2.

The subject matter of claim 3 that was found to be allowable is wherein a glue layer fixed on the first adhesive and the second adhesive, wherein the wavelength conversion material is disposed in the glue layer.

The subject matter of claim 12 that was found to be allowable is wherein the two edge portions are receptively provided with a groove, and the first adhesive is disposed in the grooves of the two edge portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        5 May 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882